DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2011/0049100) in view of Galvin (US 3,986,478).
Regarding claim 1, Han teaches a coating apparatus, comprising:  
2a process chamber (100);  

7two retaining elements (410a, 410b), wherein each of the two retaining elements has a 8bottom surface, one of the two retaining elements is connected to one of the side 9surfaces, and the other of the two retaining elements is connected to the other of the 10side surfaces (Fig. 11); 
and 11two pins (412), wherein one of the two pins is connected to one of the bottom 12surfaces, and the other of the two pins is connected to the other of the bottom 13surfaces (Fig. 7).  
Han does not teach 3a rotation device disposed in the process chamber, nor does it teach 4a rotation holder connected to the rotation device. 
Galvin teaches 3a rotation device (26) disposed in the process chamber (41), and teach 4a rotation holder (27) connected to the rotation device because it would allow the layer forming process to coat substrates with uniform and continuous metal layers during a single pump down cycle (col. 4, ln. 5-10). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate holder of Han by providing 3a rotation device disposed in the process chamber, nor does it teach 4a rotation holder connected to the rotation device, as taught by Galvin, because it would allow the layer forming process to coat substrates with uniform and continuous metal layers during a single pump down cycle (col. 4, ln. 5-10). 
Regarding claim 12, Han teaches a target object (S) is put 2on the two pins, and located between the two retaining elements, and the center axis 3passes through a center of the target object (Fig. 7).  
Regarding claim 13, Han teaches the two extension 2elements (422a, 422b), the two retaining elements (410a, 410b) and the two pins (412) surround the center axis, and 3the two pins extend toward the center axis (Fig. 7).  

Regarding claim 15, Han does not explicitly teach a length of one of 2the two retaining elements is in a range from 4 mm to 10 mm, and the length of one of 3the two retaining elements is measured in a direction that is perpendicular to the 4center axis.  
In the Matter of the application of Percy St. George Kirke, 5 USPQ 539 (1930) the Board of Appeals held that, there is nothing patentable in making a machine or apparatus larger or smaller, if it produces the same result in the same manner.  Here in Han only the length of the retaining elements needs to be adjusted to arrive at the claimed device. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the retaining element of Han by providing the retaining element is in a range from 4 mm to 10 mm, and the length of one of 3the two retaining elements is measured in a direction that is perpendicular to the 4center axis, as taught by Han, because it would produce the same result, deposition, in the same manner, by sputtering. 
Regarding claim 16, Han does not explicitly teach a length of one of 2the two pins is in a range from 4 mm to 10 mm, and the length of one of the two pins 3is measured in a direction that is perpendicular to the center axis.  
In the Matter of the application of Percy St. George Kirke, 5 USPQ 539 (1930) the Board of Appeals held that, there is nothing patentable in making a machine or apparatus larger or smaller, if it produces the same result in the same manner.  Here in Han only the length of the retaining elements needs to be adjusted to arrive at the claimed device. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the retaining element of Han by providing the retaining element is in a range from 4 mm to 10 mm, and the length of one of 3the two retaining elements is measured in a direction that is 
Regarding claim 17, Han does not explicitly teach a thickness of one of 2the two pins is in a range from 1 mm to 3 mm, and the thickness of one of the two 3pins is measured in a direction that is parallel to the center axis.  
In the Matter of the application of Percy St. George Kirke, 5 USPQ 539 (1930) the Board of Appeals held that, there is nothing patentable in making a machine or apparatus larger or smaller, if it produces the same result in the same manner.  Here in Han only the thickness of the retaining elements needs to be adjusted to arrive at the claimed device. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the retaining element of Han by providing a thickness of one of 2the two pins is in a range from 1 mm to 3 mm, and the thickness of one of the two 3pins is measured in a direction that is parallel to the center axis, as taught by Han, because it would produce the same result, deposition, in the same manner, by sputtering. 
Regarding claim 18, Han does not teach the rotation device is 2configured to rotate the rotation holder about a main axis, and the rotation holder 3extends substantially perpendicular to the main axis, wherein the main axis is parallel 4to and separated from the center axis.  
Galvin teach the rotation device is 2configured to rotate the rotation holder about a main axis (A, Fig. 4 and 5), and the rotation holder (27) 3extends substantially perpendicular to the main axis, wherein the main axis is parallel 4to and separated from the center axis.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rotation device of Han by providing the rotation device is 2configured to rotate the rotation holder about a main axis, and the rotation holder 3extends substantially perpendicular to the main axis, wherein the main axis is parallel 4to and separated from the center axis, as taught by Galvin, because it would allow the layer forming process to coat substrates with uniform and continuous metal layers during a single pump down cycle (col. 4, ln. 5-10). 
Claim 19 refers the material worked upon.  Materials worked upon do not limit the structure of the apparatus.  See MPEP 2115.  Alignment marks and identification marks on substrates are well known in the sputtering deposition arts because it allows a wafer to be identified and alignment in the sputtering apparatus for quality control purposes.  
Therefore the Examiner finds claim 9 as considered but not adding any patentable weight to the apparatus. 
Regarding claim 118, Han teaches the side surfaces of 2the two extension elements (422a, 422b extends perpendicular to the bottom surfaces of the two 3retaining elements (410a, 410b, Fig. 11).  
Regarding claim 119, Han teaches in a cross-sectional 2view, the side surfaces of the two extension elements (422a, 422b) are curved surfaces (Fig. 11), the bottom 3surfaces of the two retaining elements (410a, 410b) are flat surfaces, and in a plan view, the side 4surfaces of the two extension elements (422a, 422b) and the bottom surfaces of the two retaining 5elements are C shapes (Fig. 11).  
Regarding claim 120, Han teaches a gap is formed between two adjacent ends of the two extension elements (422a, 422b, Fig. 11).



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han and Galvin as applied to claim 1 above, and further in view of Li (US 2008/0296148). 
Regarding claim 116, Han teach wherein the sputtering device is configured to dispense a coating material toward the 4target object but does not teach a 2sputtering device disposed in the process chamber and under the rotation holder. 
Li teaches a 2sputtering device (11) disposed in the process chamber and under the rotation holder (10) wherein the sputtering device is configured to dispense a coating material toward the 4target object (Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering device of Han by providing sputtering device (11) disposed in the . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han and Galvin as applied to claim 1 above, and further in view of Deutchman (US 4,992,298). 
Regarding claim 117, Han teaches a vacuum 2device connected to the process chamber, and configured to vacuum the process 3chamber but does not teach an ion assisted deposition disposed in the process chamber, and  4configured to emit ions to the rotation holder.  
Deutchman teach an ion assisted deposition disposed in the process chamber, and 4configured to emit ions to the rotation holder (15, 16, 17, 18, Fig. 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering device of Han by providing an ion assisted deposition disposed in the process chamber, and 4configured to emit ions to the rotation holder, as taught by Deutchman, because it would produce a film that is firmly adhered to the substrate with reduced internal stress (col. 4, ln. 20-30). 



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN J BRAYTON/Primary Examiner, Art Unit 1794